t c summary opinion united_states tax_court clarissa ybarra petitioner v commissioner of internal revenue respondent docket no 19127-06s filed date clarissa ybarra pro_se ric d hulshoff for respondent jacobs judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case the issue for decision is whether respondent 1unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue abused his discretion in denying petitioner innocent spouse relief under sec_6015 for tax_year background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in tucson arizona at the time she filed the petition on date petitioner and samuel olivas mr olivas filed a joint form_1040 u s individual_income_tax_return for at the time they filed the joint_return petitioner and mr olivas were married but separated having married on date separated in october of and divorced on date the return was prepared by h_r block the return listed petitioner’s occupation as that of manager and mr olivas as retired their reported adjusted_gross_income was dollar_figure after subtracting itemized_deductions and claiming exemptions for themselves and petitioner’s three children petitioner and mr olivas reported a tax of dollar_figure which was offset by the child_tax_credit petitioner and mr olivas reported withheld taxes of dollar_figure claimed an earned_income_credit of dollar_figure and claimed an additional_child_tax_credit of dollar_figure resulting in a claimed tax_refund of dollar_figure pursuant to a rapid refund loan arrangement h_r block lent petitioner and mr olivas an undisclosed sum of money based on the amount of the refund claimed the record does not reveal the extent to which petitioner and mr olivas shared the loan proceeds but both went to h_r block to pick up the rapid refund loan check respondent remitted the amount of refund petitioner and mr olivas claimed into an h_r block account and thus the rapid refund loan was repaid before his separation from petitioner mr olivas shared the residence where petitioner lived with her three children by date relations between petitioner and mr olivas had deteriorated to the point that an officer of the tucson police department was dispatched to petitioner’s residence an order of protection was obtained by petitioner and served on mr olivas after petitioner and mr olivas filed their return a statement from the arizona state retirement_system was received which reflected a dollar_figure retirement distribution to mr olivas during as well as dollar_figure of federal tax withholding with respect to the distribution petitioner and mr olivas filed an amended_return on date again with the assistance of h_r block to reflect this information a payment of dollar_figure was made with the amended_return as explained infra 2the record does not disclose the terms of the rapid refund loan during there were two additional retirement distributions to mr olivas that were not shown on either the original or the amended_return dollar_figure from the social_security administration from which no federal tax was withheld and dollar_figure from the arizona state retirement_system from which dollar_figure of federal tax was withheld petitioner did not know that these distributions had been made hereinafter these distributions will be referred to as the additional distributions inclusion of the additional distributions in income caused an increase in the couple’s adjusted_gross_income a reduction in their allowable itemized_deductions a consequent increase in their income_tax and a 10-percent additional tax on early distributions from qualified_retirement_plans the increased income_tax was offset by a corresponding increase in the child_tax_credit the 10-percent additional tax on early distributions from qualified_retirement_plans was offset by the amount withheld by the arizona state retirement_system however the inclusion of the additional retirement distributions in income caused a reduction in the amount of allowable earned_income_credit and the increase in the child_tax_credit used to offset the income_tax reduced the amount of allowable additional 3petitioner and mr olivas did not have a joint bank account child_tax_credit reductions in the amounts of allowable credits after taking into account the tax_refund that had already been made resulted in a tax_liability of dollar_figure which together with interest as of date the date respondent issued a notice_of_deficiency for amounted to dollar_figure neither petitioner nor mr olivas petitioned this court for redetermination of the deficiency for petitioner requested innocent spouse relief under sec_6015 on date respondent issued a final notice_of_determination denying petitioner’s request on date discussion married couples may choose to file their federal_income_tax returns jointly sec_6013 couples filing joint returns are jointly and severally liable for the taxes due thereon sec_6013 sec_6015 provides relief from liability for filers of joint returns in some circumstances one such circumstance is set forth in sec_6015 to qualify for relief pursuant to sec_6015 the requesting spouse must establish that a joint_return was filed there was an understatement_of_tax attributable to 4the same results flowed from inclusion in income of the retirement distribution with respect to which the amended_return was filed the dollar_figure payment that accompanied the amended_return represented payment for the increase in tax due as a consequence of the aforesaid retirement distribution erroneous items of the nonrequesting spouse at the time of signing the return the spouse seeking relief did not know and had no reason to know of the understatement taking into account all the facts and circumstances it is inequitable to hold the spouse seeking relief liable for the deficiency in tax attributable to the understatement and the requesting spouse seeks relief within years of the first collection activity relating to the liability respondent concedes that the first and last requirements of sec_6015 ie that a joint_return was filed and that petitioner timely requested relief are met respondent acknowledges in his pretrial memorandum that he has no evidence upon which to challenge petitioner’s assertion that she did not know and had no reason to know of mr olivas’s retirement income at the time she signed the return and we are satisfied and thus conclude that the aforesaid third requirement of sec_6015 is met respondent contends that petitioner has not met the second requirement for relief under sec_6015 ie that there be an understatement_of_tax attributable to erroneous items of mr olivas see sec_6015 respondent points to the fact that the understatement5 on the return resulted from sec_1_6015-2 income_tax regs provides that the term understatement has the meaning given to that term by sec continued petitioner and mr olivas’s claiming the earned_income_credit and an additional_child_tax_credit in excess of the allowable amounts these credits are attributable to both spouses posits respondent rather than only to mr olivas we do not agree an item for purposes of sec_6015 and more specifically sec_6015 is that which is required to be separately listed on an individual_income_tax_return or any required attachments items include but are not limited to gross_income deductions credits and basis sec_1 h income_tax regs an erroneous item is any item resulting in an understatement or deficiency in tax to the extent that such item is omitted from or improperly reported on an individual_income_tax_return sec_1_6015-1 income_tax regs the retirement distributions mr olivas received constitute gross_income which is required to be separately listed on an individual tax_return those distributions were erroneou sec_5 continued d a and the regulations thereunder ie the excess of the amount of tax required to be shown on the return over the amount of the tax imposed which is shown on the return reduced by any rebate within the meaning of sec_6211 see sec_6662 neither the amount of tax required to be shown on the return see sec_1_6662-4 sec_1_6664-2 income_tax regs nor the amount of tax imposed which is shown on the return see sec_1_6662-4 sec_1_6664-2 income_tax regs takes into account credits for tax withheld under sec_31 with exceptions not present here items within the meaning of sec_6015 and the understatement in tax flowed from those erroneous items because of these erroneous items adjusted_gross_income on the joint_return was understated with the consequent overstatement of allowable itemized_deductions the 10-percent additional tax on early distributions from qualified_retirement_plans imposed by sec_72 was omitted from the return and the additional_child_tax_credit and the earned_income_credit were overstated but for the erroneous items attributable to mr olivas none of these consequences would have followed the joint_return as filed would have been accurate and no understatement_of_tax would have resulted therefore we find that petitioner has met the second requirement of sec_6015 additionally respondent contends that petitioner has not met the fourth requirement for relief under sec_6015 ie that taking into account all the facts and circumstances it would be inequitable to hold the spouse seeking relief liable for the deficiency in tax attributable to the understatement see sec_6015 we do not agree with this contention 6even if we view the credits that were claimed in excess of the allowable amounts as erroneous items they are attributable to mr olivas because it was his unreported income that made the amount of claimed credit erroneous the misstatements of allowable credits are the consequence rather than the cause of the omission of the distributions to mr olivas from the couple’s gross_income whether it would be inequitable to hold a spouse liable for a tax_deficiency is determined by taking into account all the facts and circumstances id the two most often cited factors to be considered are whether there has been a significant benefit to the spouse claiming relief and whether the failure to report the correct_tax liability on the joint_return results from concealment overreaching or any other wrongdoing on the part of the other spouse 119_tc_306 affd 101_fedappx_34 6th cir we also consider factors used in determining inequity in the context of sec_6015 where a refund was received the determinative fact is who benefited from it juell v commissioner tcmemo_2007_219 the record does not reveal how petitioner and mr olivas shared the loan proceeds from h_r block the amount of which was based on the expected tax_refund even if a portion of the rapid refund loan was allocated to petitioner we are satisfied the requirement in sec_6015 is virtually identical to the same requirement of former sec_6013 therefore cases interpreting former sec_6013 remain instructive to our analysis doyel v commissioner tcmemo_2004_35 8rev proc sec_4 2003_2_cb_296 lists nonexclusive factors the commissioner considers in determining whether it is inequitable to hold the electing spouse liable for all or part of a deficiency under sec_6015 that petitioner did not significantly benefit from the tax_refund petitioner’s monthly income in consisted of dollar_figure of her own wages and dollar_figure of government assistance petitioner did not receive any child_support and mr olivas did not contribute to the support of the household petitioner paid all bills for the household which consisted of herself her three children and mr olivas from her separate bank account there is no evidence that petitioner acquired assets or incurred unusual or extravagant expenses petitioner did not have any health or life_insurance we are convinced that any portion of the rapid refund loan allocated to petitioner was used to pay for essential living_expenses and the cost of supporting her household at a very modest level indeed respondent conceded in his pretrial memorandum that respondent does not believe the small amount of money involved provided any significant benefit beyond normal support petitioner learned of the retirement distributions only when she was notified by third parties the arizona state retirement 9cf 119_tc_306 affd 101_fedappx_34 6th cir in which the spouse requesting innocent spouse relief and her husband purchased a home for each of their four children purchased a 600-acre riverfront property upon which a georgian mansion was being built purchased a business for their son fully paid for their children to attend undergraduate and graduate schools and indulged the requesting spouse’s interest in antiques system and the social_security administration that the distributions had been made it is evident that mr olivas concealed the distributions from petitioner which was not difficult for him to do given their financial arrangements no joint bank accounts and household bills paid only from petitioner’s account it was this concealment that led to the failure to report the correct_tax liability we have considered other factors that are relevant to whether it would be inequitable to hold petitioner liable petitioner’s level of earnings and the fact that petitioner receives public assistance lead to the conclusion that petitioner already experiences economic hardship in that she is unable to pay her basic reasonable living_expenses see sec_301 b proced admin regs this hardship will only be compounded if relief from liability is not granted to conclude respondent abused his discretion in denying petitioner innocent spouse relief under sec_6015 for tax_year to reflect the foregoing decision will be entered for petitioner
